          Case 1:20-cv-10621-AJN Document 5 Filed 02/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 CRAIG CUNNINGHAM,                                )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )
                                                  ) Case No. 1:20-cv-10621-AJN
 ON DECK CAPITAL, INC., ENVOA                     )
 INTERNATIONAL, INC., and                         )
 JOHN/JANE DOES 1-5,                              )
                                                  )
                Defendants.                       )
                                                  )

 DEFENDANTS ON DECK CAPITAL, INC. AND ENOVA INTERNATIONAL, INC.’S
            MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendants On Deck Capital, Inc. and Enova International, Inc. (collectively,

“Defendants”), by and through their attorneys and pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), respectfully request that the Court dismiss Plaintiff Craig Cunningham’s

Complaint for lack of subject matter jurisdiction and failure to state a claim upon which relief can

be granted. The reasons in support of this motion are set forth in Defendants’ Memorandum in

Support, filed herewith.

       DATED this 26th day of February 2021.

                                              Respectfully submitted,

                                              By: /s/ Stephen J. Steinlight
                                              Stephen J. Steinlight
                                              Troutman Pepper Hamilton Sanders LLP
                                              875 Third Avenue
                                              New York, NY 10022
                                              Telephone: (212) 704-6000
                                              Facsimile: (202) 704-6288
                                              Email: stephen.steinlight@troutman.com

                                              Counsel for Defendants On Deck Capital, Inc. and
                                              Enova International, Inc.
